Exhibit 10.1

 

Executed Version 10/22/10

 

AMENDMENT TO LOAN AGREEMENT

 

THIS AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered into as
of the 22nd day of October, 2010 by and among WEBSTER BANK, NATIONAL
ASSOCIATION, having an office at 80 Elm Street, New Haven, Connecticut 06510
(“Bank”), MICROFLUIDICS INTERNATIONAL CORPORATION, a Delaware corporation with a
place of business at 30 Ossipee Road, Newton, MA 02464 (“MIC”), and
MICROFLUIDICS CORPORATION, a Delaware corporation with a place of business at 30
Ossipee Road, Newton, MA 02464 (“MC,” and MIC and MC are collectively the
“Borrower”)

 

WHEREAS, this Amendment amends that certain Loan Agreement dated as of
October 23, 2009 by and among the Bank and Borrower, as further amended,
restated or modified from time to time (the “Loan Agreement”). Capitalized terms
used in this Amendment and not defined herein shall have the meanings set forth
in the Loan Agreement.

 

WHEREAS, Borrower has requested that certain terms and provisions of the Loan
Agreement be amended so as to extend the maturity date of the Revolving Loan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein contained, the parties hereby agree as follows:

 

1.                                      Acknowledgments and Affirmations.
Borrower hereby represents and warrants that:

 

(a)                              Borrower has all requisite power and authority
to enter into and to carry out and perform its obligations under this Amendment.

 

(b)                             All action on the part of Borrower, its
respective directors, stockholders, shareholders or other equity holders
necessary for the authorization, execution, delivery and performance by
Borrower, as applicable, of this Amendment and for the consummation of the
transactions contemplated herein and therein has been taken or will be taken
prior to the date of this Amendment.

 

(c)                                  This Amendment is a valid and binding
obligation of Borrower, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization and moratorium laws
and other laws of general application affecting enforcement of creditors’ rights
generally and general principles of equity that restrict the availability of
equitable remedies. The execution and delivery by Borrower of this Amendment,
and compliance herewith and therewith, will not, with or without notice or the
passage of time or both, (x) result in any violation of and will not conflict
with, or result in a breach of any of the terms of, or constitute a default
under any provision of, (i) any law to which Borrower is subject, except for
such violations and conflicts which are not, individually or in the aggregate,
material, (ii) its certificate of incorporation and bylaws, as amended,
(iii) any mortgage, indenture, agreement, instrument, judgment, decree, order,
rule or regulation or other restriction to which Borrower is a party or by which
it or any of its property is bound, or may be affected, or (y) result in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of
Borrower’s properties or assets pursuant to any such term or give any other
person or entity the right to accelerate the time for performance of any
obligation of Borrower.

 

(d)                             No Event of Default has occurred and is
continuing, and no event or condition has occurred or exists which would
constitute an Event of Default but for the giving of notice or passage of time
or both.

 

(e)                              Each and every one of the representations and
warranties made by Borrower to Bank in the Loan Agreement and Loan Documents, as
amended by this Amendment, are true and correct in all material respects on and
as of the date hereof except to the extent that any of such representations and
warranties relate, by the express terms thereof, solely to a date prior hereto.

 

(f)                                Borrower has duly and properly performed,
complied with and observed each of the covenants, agreements and obligations
contained in the Loan Documents, as amended by this Amendment.

 

--------------------------------------------------------------------------------


 

2.                                  Amendments to the Loan Agreement.

 

(a)                              References in the Loan Agreement to “this
Agreement” shall be deemed references to the Loan Agreement as amended and
supplemented by this Amendment and as subsequently amended.

 

(b)                             The definition of Maturity Date is hereby
deleted in its entirety and replaced with the following:

 

“Maturity Date” means October 22, 2011.

 

3.                                  Conditions Precedent. Bank’s obligation to
enter into this Amendment as described herein shall terminate if, in the Bank’s
sole discretion, there has been a material adverse change in the general
affairs, management, results, operations, condition (financial or otherwise) of
Borrower, whether or not arising from transactions in the ordinary course of
business, or if there has been any material adverse deviation by Borrower from
the business plan of Borrower presented to and accepted by Bank prior to the
execution of this Amendment. In addition, the effectiveness of this Amendment
shall be conditioned upon:

 

(a)                              the receipt by Bank of this Amendment duly
executed and delivered by Borrower;

 

(b)                             delivery of the Allonge to Revolving Note by
Borrower to Bank;

 

(c)                              copies of all corporate action taken by
Borrower, including resolutions of its Board of Directors, authorizing the
execution, delivery and performance of this Amendment and each document to be
delivered in connection herewith;

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first written above.

 

 

BORROWER:

 

 

 

MICROFLUIDICS INTERNATIONAL CORPORATION

 

 

 

By:

/s/ Peter F. Byczko

 

 

Peter F. Byczko

 

 

Its Vice President of Finance and

 

 

Chief Accounting Officer

 

 

(Duly Authorized)

 

 

 

 

 

 

 

MICROFLUIDICS CORPORATION

 

 

 

By:

/s/ Peter F. Byczko

 

 

Peter F. Byczko

 

 

Its Vice President of Finance and

 

 

Chief Accounting Officer

 

 

(Duly Authorized)

 

 

 

 

 

 

 

BANK:

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Peter Hicks

 

 

Peter Hicks, Vice President

 

[Signature page to Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

ALLONGE TO REVOLVING NOTE

 

This Allonge, dated as of October 22, 2010, is attached to and made a part of
that certain Revolving Note dated October 23, 2009 (the “Note”), in the original
principal amount of $1,000,000 made by MICROFLUIDICS INTERNATIONAL CORPORATION
and MICROFLUIDICS CORPORATION to the order of WEBSTER BANK, NATIONAL ASSOCIATION
for the purpose of annexing thereto the following modifications:

 

(1)                                  The reference in the second paragraph of
the Note to “October 22, 2010” has been changed to “October 22, 2011”.

 

The Note otherwise remains unmodified and in full force and effect.

 

 

 

BORROWER:

 

 

 

MICROFLUIDICS INTERNATIONAL CORPORATION

 

 

 

By:

/s/ Peter F. Byczko

 

 

Peter F. Byczko

 

 

Its Vice President of Finance and Chief

 

 

Accounting Officer

 

 

(Duly Authorized)

 

 

 

 

 

 

 

MICROFLUIDICS CORPORATION

 

 

 

By:

/s/ Peter F. Byczko

 

 

Peter F. Byczko

 

 

Its Vice President of Finance and Chief

 

 

Accounting Officer

 

 

(Duly Authorized)

 

--------------------------------------------------------------------------------